            Case 3:20-cv-01035-SI    Document 150   Filed 08/18/20   Page 1 of 5




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU
LEWIS-ROLLAND; KAT MAHONEY;
SERGIO OLMOS; JOHN RUDOFF;                    NOTICE OF FILING OF DVD
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.


NOTICE OF FILING OF DVD
                                  Case 3:20-cv-01035-SI      Document 150      Filed 08/18/20    Page 2 of 5




                                                         Notice of Filing of DVD
Docket
Number      Paragraph   File name                                URL
Dkt. 9      6           Brown Decl., Dkt. 9 para 6.mp4           https://twitter.com/dougbrown8/status/1025870333671223296
Dkt. 9      20          Brown Decl., Dkt. 9 para 20.mp4          https://www.youtube.com/watch?v=_sHFLb0ed-Q
Dkt. 9      12          Brown Decl., Dkt. 9 para 12.mp4          https://www.youtube.com/watch?v=saEEDAyf_9E&feature=youtu.be
Dkt. 14     9           Millsap Decl., Dkt. 14 para 9.mp4        https://youtu.be/GlVbwkwuSh4
Dkt. 14     4           Millsap Decl., Dkt. 14 para 4.mp4        https://youtu.be/rntjz-RTFmM?t=21
Dkt. 15     9           Olmos Decl., Dkt. 15 para 9 (video
                        1).mp4                                   https://twitter.com/MrOlmos/status/1269184050314407936
Dkt. 15     9           Olmos Decl., Dkt. 15 para 9 (video
                        2).mp4                                   https://twitter.com/MrOlmos/status/1269226525020184577
Dkt. 22     7           Milan Tracy Decl., Dkt. 22 para 7
                        (video 1).mp4                            https://twitter.com/AlexMilanTracy/status/1268120823669256192
Dkt. 22     7           Milan Tracy Decl., Dkt. 22 para 7
                        (video 2).mp4                            https://twitter.com/AlexMilanTracy/status/1268124731024130049
Dkt. 22     8           Milan Tracy Decl., Dkt. 22 para 8.mp4    https://twitter.com/AlexMilanTracy/status/1269577129265524736
Dkt. 22     9           Milan Tracy Decl., Dkt. 22 para 9.mp4    https://twitter.com/AlexMilanTracy/status/1269915899131117568
Dkt. 22     10          Milan Tracy Decl., Dkt. 22 para 10.mp4   https://twitter.com/AlexMilanTracy/status/1269928231148244992
Dkt. 22     12          Milan Tracy Decl., Dkt. 22 para 12.mp4   https://twitter.com/AlexMilanTracy/status/1272805156225048578
Dkt. 28     8           Suppl. Milan Tracy Decl., Dkt. 28 para
                        8.mp4                                    https://twitter.com/AlexMilanTracy/status/1278239345065877504
Dkt. 28     9           Suppl. Milan Tracy Decl., Dkt. 28 para
                        9.mp4                                    https://twitter.com/AlexMilanTracy/status/1278256810516819968
Dkt. 28     11          Suppl. Milan Tracy Decl., Dkt. 28 para
                        11.mp4                                   https://twitter.com/Human42LM/status/1278207589151473667
Dkt. 28     12          Suppl. Milan Tracy Decl., Dkt. 28 para
                        12.mp4                                   https://twitter.com/mayorofbabytown/status/1278240587095785472
Dkt. 28     10          Suppl. Milan Tracy Decl., Dkt. 28 para
                        10.mp4                                   https://twitter.com/therealcoryelia/status/1278210455652061184



          PAGE 1 - NOTICE OF FILING OF DVD
                                  Case 3:20-cv-01035-SI      Document 150      Filed 08/18/20   Page 3 of 5




Dkt. 43     6, n.1      Davis Decl., Dkt. 43 para 6.mp4          https://twitter.com/hungrybowtie/status/1282171750751465472
Dkt. 43     8           Davis Decl., Dkt. 43 para 8.mp4          https://twitter.com/hungrybowtie/status/1282172085725327362
Dkt. 43     9           Davis Decl., Dkt. 43 para 9.mp4          https://twitter.com/hungrybowtie/status/1282176328305762307
Dkt. 43     10          Davis Decl., Dkt. 43 para 10.mp4         https://twitter.com/hungrybowtie/status/1282193909716672512
Dkt. 43     12, n.5     Davis Decl., Dkt. 43 para 12, n.5.mp4    https://twitter.com/hungrybowtie/status/1282211999829471232
Dkt. 43     12, n.6     Davis Decl., Dkt. 43 para 12, n.6.mp4    https://twitter.com/hungrybowtie/status/1282217421739225088
Dkt. 43     13          Davis Decl., Dkt. 43 para 13.mp4         https://twitter.com/hungrybowtie/status/1282218575093096448
Dkt. 43     15, n.8     Davis Decl., Dkt. 43 para 15, n.8.mp4    https://twitter.com/hungrybowtie/status/1282235562414333952
Dkt. 43     15, n.9     Davis Decl., Dkt. 43 para 15, n.9.mp4    https://twitter.com/hungrybowtie/status/1282246957256212481
Dkt. 43     15, n.10,   Davis Decl., Dkt. 43 para 15, n.10,
            n.12        n.12.mp4                                 https://twitter.com/hungrybowtie/status/1282241815022714880
Dkt. 43     16          Davis Decl., Dkt. 43 para 16.mp4         https://twitter.com/hungrybowtie/status/1282243410884096000
Dkt. 43     19, 20      Davis Decl., Dkt. 43 para 19, 20.mp4     https://twitter.com/hungrybowtie/status/1282245055680401408
Dkt. 43     21          Davis Decl., Dkt. 43 para 21.mp4         https://twitter.com/hungrybowtie/status/1282247518592495616
Dkt. 43     22          Davis Decl., Dkt. 43 para 22.mp4         https://twitter.com/hungrybowtie/status/1282248189580476416
Dkt. 43     23, n.17    Davis Decl., Dkt. 43 para 23, n.17.mp4   https://twitter.com/hungrybowtie/status/1282248703311413249
Dkt. 43     23, n.18    Davis Decl., Dkt. 43 para 23, n.18.mp4   https://twitter.com/hungrybowtie/status/1282249377554116608
Dkt. 44     5           Lewis Rolland Decl., Dkt. 44 para
                        5.mp4                                    https://www.facebook.com/MathieuLewisRolland/videos/10218671503762415/
Dkt. 55     11, 13      Brown Decl., Dkt. 55 para 11.mp4         https://www.youtube.com/watch?v=euYu1n4sPx0&feature=youtu.be&t=895
Dkt. 60     6           Milan Tracy Decl., Dkt. 60 para 6.mp4    https://twitter.com/AlexMilanTracy/status/1285112506030022656
Dkt. 60     7           Milan Tracy Decl., Dkt. 60 para 7.mp4    https://twitter.com/SmileItsNathan/status/1285106514374594560
Dkt. 64     8           Johnson Decl., Dkt. 64 para 8.mp4        https://twitter.com/FancyJenkins/status/1285109644021526529
Dkt. 73     4           Bivins Decl., Dkt. 73 para 4.mp4         https://twitter.com/itsmikebivins/status/1285480935098667008
Dkt. 74     8           Suppl. Milan Tracy Decl., Dkt. 74 para
                        8.mp4                                    https://twitter.com/AlexMilanTracy/status/1285858616965165059
Dkt. 77     10          Lewis Rolland Decl., Dkt. 77 para        https://www.facebook.com/story.php?story_fbid=10218746255271156&id=13429291
                        10.mp4                                   65
Dkt. 78     9           Binford Ross Decl., Dkt. 78 para 9.mp4   https://twitter.com/childrightsprof/status/1284558309744242690?s=20



          PAGE 2 - NOTICE OF FILING OF DVD
                                 Case 3:20-cv-01035-SI       Document 150    Filed 08/18/20    Page 4 of 5




Dkt. 78      15        Binford Ross Decl., Dkt. 78 para
                       15.mp4                                  https://twitter.com/childrightsprof/status/1285302066718535682?s=20
Dkt. 78      21        Binford Ross Decl., Dkt. 78 para
                       21.mp4                                  https://twitter.com/Clypian/status/1285841361120288771
Dkt. 78      19        Binford Ross Decl., Dkt. 78 para
                       19.mp4                                  https://www.facebook.com/wendiwarren.binford/videos/10221706522752856
Dkt. 87      13        Conley Decl., Dkt. 87 para 13.mp4       https://twitter.com/BaghdadBrian/status/1287520893078368257
Dkt. 87      15        Conley Decl., Dkt. 87 para 15.mp4       https://twitter.com/BaghdadBrian/status/1287520895406202880
Dkt. 87      21        Conley Decl., Dkt. 87 para 21.mp4       https://twitter.com/baghdadbrian/status/1288067667841056768
Dkt. 87      8, 10     Conley Decl., Dkt. 87 para 8.mp4        https://www.youtube.com/watch?v=VMI5UXYXmDg&feature=youtu.be&t=154
Dkt. 88      4         Ellis Decl., Dkt. 88 para 4.MOV         https://twitter.com/Rjaellis/status/1286578718693978113
Dkt. 88      5         Ellis Decl., Dkt. 88 para 5.mp4         https://twitter.com/Rjaellis/status/1286581690626748416
Dkt. 90      4         Grinnell Decl., Dkt. 90 para 4.mp4      https://twitter.com/psuvanguard/status/1287317488527486976
Dkt. 90      6         Grinnell Decl., Dkt. 90 para 6.mp4      https://twitter.com/psuvanguard/status/1287690542415929345
Dkt. 91      7         Hollis Decl., Dkt. 91 para 7.mp4        https://www.youtube.com/watch?v=8Ypr-1mpz04&feature=youtu.be
Dkt. 92      4         Knivila Decl., Dkt. 92 para 4.mp4       https://www.youtube.com/watch?v=dZaL2URskcs&feature=youtu.be
Dkt. 94      9         Mahoney Decl., Dkt. 94 para 9.mp4       https://www.youtube.com/watch?v=SidMx4I_kCk&feature=youtu.be
Dkt. 95      3         Nicholson Decl., Dkt. 95 para 3.mp4     https://www.youtube.com/watch?v=w04kNKtsoCQ&feature=youtu.be
Dkt. 115     8         Conley Decl., Dkt. 115 para 8.mp4       https://twitter.com/BaghdadBrian/status/1288940868028600320
Dkt. 117     5         Katz Decl., Dkt. 117 para 5.mp4         https://www.youtube.com/watch?v=kznL9wTUpAo&feature=youtu.be
Dkt. 117     11        Katz Decl., Dkt. 117 para 11.mp4        https://www.youtube.com/watch?v=pyMJZ_TGClI&feature=youtu.be
Dkt. 118     8         Molli Decl., Dkt. 118 para 8.mp4        https://www.youtube.com/watch?v=MBjs31QcItQ&feature=youtu.be
Dkt. 118     10        Molli Decl., Dkt. 118 para 10.mp4       https://www.youtube.com/watch?v=rf7xnXEde9I&feature=youtu.be
Dkt. 124     7         Acharya Decl., Dkt. 124 para 7.mp4      https://www.youtube.com/watch?v=1vcM5KMAwkY&feature=youtu.be




           PAGE 3 - NOTICE OF FILING OF DVD
        Case 3:20-cv-01035-SI   Document 150   Filed 08/18/20    Page 5 of 5




Dated: August 18, 2020                    Respectfully submitted,

                                          By: /s/ Athul K. Acharya
                                          Athul K. Acharya, OSB No. 152436
                                          Matthew Borden, pro hac vice pending
                                          J. Noah Hagey, pro hac vice pending
                                          Gunnar K. Martz, pro hac vice pending
                                          BRAUNHAGEY & BORDEN LLP

                                          Kelly K. Simon, OSB No. 154213
                                          ACLU FOUNDATION OF OREGON

                                          Attorneys for Plaintiffs




PAGE 1 - NOTICE OF FILING OF DVD
